Citation Nr: 0740921	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  99-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right arm, right hand and right fingers.

2.  Entitlement to an initial compensable rating for 
deformity of the first metacarpophalangeal joint of the right 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in November 1997 
and May 2003 by the Department of Veterans Affairs (VA) 
Regional Office in New York, New York.  

By the November 1997 rating decision, the RO, in pertinent 
part, denied service connection for arthritis of the right 
arm, right hand and right fingers.  The veteran appealed, 
contending that service connection was warranted.  

By the subsequent May 2003 rating decision, the RO 
established service connection for deformity of the first 
metacarpophalangeal joint of the right hand, evaluated as 
noncompensable (zero percent disabling) effective January 22, 
1997.  The veteran appealed, contending that a compensable 
rating was warranted.  He did not disagree with the effective 
date assigned for the establishment of the initial rating.

For good cause shown, the veteran's appeal has been advanced 
on the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).

The veteran provided testimony at a hearing before personnel 
at the RO in September 2004, and before the undersigned 
Veterans Law Judge in July 2006.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.

In July 2007, the Board remanded this case for the 
promulgation of a Supplemental Statement of the Case (SSOC), 
which was completed in September 2007.  As such, the remand 
directives have been satisfied, and a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the arthritis of the veteran's right 
arm, right hand, and/or right fingers is causally related to 
his active service.

3.  The veteran's service-connected deformity of the first 
metacarpophalangeal joint of the right hand is not manifested 
by ankylosis; nor limitation of motion that would warrant a 
compensable rating under the schedular criteria.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for arthritis of the 
right arm, right hand and right fingers.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002);  38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for a compensable rating for the service-
connected deformity of the first metacarpophalangeal joint of 
the right hand are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5224-5225 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  In this case, the veteran did 
receive VCAA notification prior to the May 2003 rating 
decision.  However, because the VCAA was enacted in November 
2000, subsequent to the November 1997 rating decision that is 
the subject of this appeal, it was impossible to provide 
notice of the VCAA before the initial adjudication in this 
case.  VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.

The Board further notes that, in such circumstances, the 
United States Court of Appeals for the Federal Circuit has 
indicated that this timing defect can be remedied by a fully 
compliant VCAA notice issued prior to a readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, for the reasons detailed below, the Board finds 
that the veteran was provided with requisite VCAA 
notification by letters dated in June 2001, March 2002, 
January 2004, and December 2004, with readjudication by SSOCs 
in May 2003 and September 2007.  Taken together, the 
aforementioned notification letters noted the issues 
currently on appeal, informed the veteran of what was 
necessary to substantiate his claims, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

The Board observes that the veteran was sent a VCAA letter in 
May 2006 which included the information regarding disability 
rating(s) and effective date(s) as mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although this letter was not specifically in 
reference to the current appeal, it does reflect he was 
apprised of the information mandated by Dingess/Hartman.  
Moreover, this information was included as part of the 
September 2007 SSOC.  Consequently, the Board concludes that 
the veteran was notified and apprised of this information.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
He has had the opportunity to present evidence and argument 
in support of his claims, to include at the September 2004 
and July 2006 hearings.  Moreover, he was accorded VA medical 
examinations in April 1997, July 2001, April 2003, May 2004, 
January 2005, May 2005, and June 2006.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).



I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for arthritis of the right arm, right 
hand and right fingers.

The veteran essentially contends that he developed arthritis 
of the right arm, right hand and right fingers as a result of 
an in-service cold injury.

The Board notes that while the veteran's service medical 
records reflect he was diagnosed with arthritis of the left 
elbow while on active duty - for which service connection has 
already been established - he was not diagnosed with 
arthritis of the right arm, right hand, and/or right fingers.  
In fact, his upper extremities were clinically evaluated as 
normal on his February 1953 separation examination.  
Moreover, there was no indication of the claimed disability 
on VA medical examinations conducted in March 1962 or 
September 1963.  Moreover, the first competent medical 
evidence of arthritis of the right arm, right hand, and/or 
right fingers appears to be treatment records dated in the 
1990s, almost 40 years after his separation from active duty.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board further notes that there is no competent medical 
evidence of record which relates the current arthritis of the 
right arm, right hand, and/or right fingers to active 
service.  In fact, the opinions expressed on the January 2005 
and May 2005 VA medical examinations are against such a 
finding.  A June 2005 VA medical opinion based upon review of 
the VA claims folder is also against the claim.  Moreover, 
the June 2006 VA medical examination indicated that the 
arthritis of both hands was "age-related."  Thus, the only 
competent opinions of record to address the etiology of the 
claimed disability are against it being causally related to 
active service.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the arthritis of the veteran's right arm, right 
hand, and/or right fingers is causally related to his active 
service on either a direct or presumptive basis.  
Accordingly, the claim must be denied.

II.  Increased Rating

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board observes that the rating decisions on file indicate 
that the veteran's service-connected metacarpophalangeal 
joint of the right hand has been evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5224.  
However, the April 2005 SOC indicated it was evaluated 
pursuant to Diagnostic Code 5225.  In any event, the record 
reflects that both Diagnostic Codes were revised during the 
pendency of this case, effective August 26, 2002.  See 67 
Fed. Reg. 48784-48787 (July 26, 2002).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).  Consequently, in the adjudication that follows, the 
Board will consider whether a compensable rating is warranted 
under either the old or the new criteria.

According to criteria in effect prior to August 26, 2002, 
finger injury residuals were evaluated on the basis of 
whether such residuals produced either favorable or 
unfavorable ankylosis, i.e., immobility of a joint.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  By contrast, the 
criteria that became effective from August 26, 2002 do 
provide for evaluating finger injury residuals on the basis 
of limitation of motion.

Diagnostic Code 5224 provides that a 10 percent evaluation is 
warranted when the ankylosis of the minor thumb is favorable, 
and that a 20 percent evaluation is warranted when the 
ankylosis of the minor thumb is unfavorable.

Diagnostic Code 5225 provides that a 10 percent evaluation is 
warranted favorable or unfavorable ankylosis of the index 
finger.

Limitation of motion of the index or long finger: A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted 
for the major or minor arm with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Limitation of motion of the ring and little finger: Any 
limitation of motion warrants a noncompensable rating for 
either the major or minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a compensable rating for his 
service-connected deformity of the first metacarpophalangeal 
joint of the right hand.

The Board observes that a thorough review of the competent 
medical evidence does not reflect that the veteran's 
deformity of the first metacarpophalangeal joint of the right 
hand has ever been diagnosed with ankylosis.  In fact, the 
May 2004, January 2005, May 2005, and June 2006 VA medical 
examinations all indicated that there was no evidence of 
ankylosis.  Moreover, as detailed below, the VA medical 
examinations consistently show that he has motion of the 
right fingers; i.e., the service-connected disability has not 
resulted in immobility of the joint.  See Lewis, supra.  
Consequently, a compensable rating is not warranted under 
either Diagnostic Code 5224 or 5225, to include as a staged 
rating.

With regard to the range of motion, the Board observes that 
the April 1997 VA examination found there to be full digital 
range of motion.  The July 2001 VA examination did find 
markedly limited range of motion of all joints on bilateral 
hands secondary to stiffness, rigidity with passive range of 
motion.  However, there was no specific range of motion 
findings noted regarding the first metacarpophalangeal joint 
of the right hand that would warrant assignment of a 
compensable rating.  The subsequent April 2003 VA medical 
examination indicated that there was a 3 inch lag of 
approximation of the 3rd, 4th, and 5th digits (i.e., not the 
1st) for each hand, to the palm.  In addition, there was full 
approximation to the thumbs.  Thereafter, the May 2004 VA 
medical examination found the right hand to have decreased 
metacarpophalangeal joint flexion of digits to 20 degrees.  
The January 2005 VA medical examination stated that there 
were no gaps between the tip of the thumb and fingers, nor 
between the thumb pad and fingers with thumb attempting to 
oppose the fingers.  Although the examiner stated he was 
unable to approximate any right hand fingers to the palm 
individually (1.5-2 inch gaps), it was otherwise within 
normal limits.  The May 2005 VA medical examination did not 
include any range of motion finding with respect to the 
fingers of the right hand.  Finally, the June 2006 VA 
examination indicated that there were 2 to 4 inch gaps 
between the fingertips and the palm proximal transverse 
crease for all fingers, bilateral hands; but there were no 
gaps between the thumb pad and fingers with thumb opposing 
the fingers, nor between the thumb tip and fingers.  In 
addition, the metacarpophalangeal joint had flexion from zero 
to 90 degrees, bilateral hands.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a 
compensable rating for the service-connected deformity of the 
first metacarpophalangeal joint of the right hand based upon 
limitation of motion, to include as a staged rating.


III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Consequently, these benefits sought on 
appeal must be denied.


ORDER

Entitlement to service connection for arthritis of the right 
arm, right hand and right fingers is denied.

Entitlement to an initial compensable rating for deformity of 
the first metacarpophalangeal joint of the right hand is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


